Citation Nr: 0612828	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-39 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a neck disorder, to 
include cervical arthritis.

3.  Entitlement to service connection for shoulder nerve pain 
and numbness.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's request to 
reopen his claim on the basis that new and material evidence 
had not been submitted. 

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Cervical arthritis was demonstrated while on active duty, and 
current radiological changes show continuing disability.


CONCLUSION OF LAW

Cervical arthritis was incurred in-service.  38 U.S.C.A. §§ 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the service medical records shows that the 
veteran was diagnosed with cervical arthritic changes at C5-
C6 in June 1992.  As post service medical records show 
clinical evidence of cervical degenerative disease, the Board 
finds that service connection for cervical arthritis is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 
3.159, 3.303.

Given that this decision grants service connection for 
cervical arthritis, a discussion of how VA fulfilled any duty 
to notify or assist the appellant under 38 U.S.C.A. §§ 5103, 
5103A with respect to this issue is unnecessary.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for cervical arthritis is granted.


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen his claim for residuals of a back injury.  
He also claims entitlement to service connection for a 
shoulder disorder manifested by nerve pain and numbness.

The record shows that the appellant filed the instant claim 
to reopen in June 2003.  Under 38 C.F.R. § 3.156 (a) (2005), 
a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In July 2003, the RO sent him a 38 U.S.C.A. § 5103(a) notice 
letter.  The notice letter, however, did not address the 
specific information and evidence necessary to reopen the 
claim for service connection, nor adequately inform him of 
the specific basis for the prior denial of his claim.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006) 
(in claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  Therefore, the July 2003 notice letter 
did not provide the veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice.  Cf.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The record also reveals that the appellant began receiving 
treatment from Dennis J. Pazos, D.C., in June 1993.  
Unfortunately, records dating from June 1993 are not of 
record.  Hence, further development is in order.

Finally, in light of the grant of service connection for 
cervical arthritis in this case, the question arises whether 
the appellant's shoulder nerve pain and numbness are due to 
cervical radiculopathy and, if so, whether that disorder is 
related to service, or the cervical arthritis.  Hence, 
further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain, in the context of a 
claim to reopen, what specific evidence 
is necessary to substantiate that 
specific element or elements required to 
establish service connection that were 
found insufficient in the previous denial 
of service connection.  Kent.  The letter 
must specifically inform the veteran 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  After securing an appropriate 
authorization, the RO should contact 
Dennis J. Pazos, D.C., and request that 
he provide photocopies of all treatment 
records pertaining to either a back 
disorder, or shoulder nerve pain with 
numbness.

3.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination.  The claims folder is to be 
made available for the physician to 
review.  Following the examination the 
physician must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that shoulder nerve pain 
and numbness is related to service.  
Further, the examiner must opine whether 
it is at least as likely as not that any 
shoulder nerve pain and numbness is 
caused or aggravated by the appellant's 
service connected cervical arthritis.  A 
complete rationale must be provided for 
any opinion offered.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


